

117 S2946 IS: Re-using Equipment for Environmental Fortification Act
U.S. Senate
2021-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2946IN THE SENATE OF THE UNITED STATESOctober 6, 2021Mr. Rubio (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of the Navy to notify Congress of pending action to strike from the Naval Vessel Register any naval vessel that is a viable candidate for artificial reefing, and for other purposes.1.Short titleThis Act may be cited as the Re-using Equipment for Environmental Fortification Act or the REEF Act.2.Congressional notification of pending action to strike from the Naval Vessel Register naval vessels that are viable candidates for artificial reefing(a)Sense of CongressIt is the sense of Congress that the Secretary of the Navy should explore and solicit artificial reefing opportunities with appropriate entities for any naval vessel planned for retirement before initiating any plans to dispose of the vessel.(b)NotificationNot later than 90 days before the date on which a naval vessel that is a viable candidate for artificial reefing is to be stricken from the Naval Vessel Register, the Secretary of the Navy shall notify Congress of such pending action. 